      Case 3:19-cv-00080-DHB-BKE Document 26 Filed 06/02/20 Page 1 of 2

                                                                                                          r (L,c.u
                                                                                                t: {
                                                                                                u
                                                                                                        uid I ivio j COURT
                             IN    THE UNITED        STATES DISTRICT                   COURT           AUGUSTA DIV.
                             FOR    THE    SOUTHERN DISTRICT                OF        GEORGIA
                                              DUBLIN DIVISION                                  20JUN-2 PH 3:22

                                                                                              CLERK J- livrkA^
JOSEPH PAYNE,                                                                                     SO.DiST, OP GA.
                                                           ■k


                                                           *•
       Plaintiff,
                                                           :k

                                                           'k
       V .                                                                 CV     319-080
                                                           *


                                                           *
WALMART,
                                                           *


                                                           *
       Defendant.




                                                    ORDER




       On May 19,             2020,        the Court granted Defendant Walmart's motion

to    dismiss        and          closed      the       case.         (Doc.       No.     23. )           Presently,

Plaintiff Joseph Payne has                         filed a motion for reconsideration.

       A motion for reconsideration filed within 28 days of the entry

of judgment is considered under Federal Rule of Civil Procedure 59(e) .

                                                                                                                      \\

See Mahone v.            Ray,       326     F.3d 1176,          1178      n.l    (llth Cir.            2003) .             The


only grounds for granting a rule 59(e) motion are newly discovered
                                                                                 ff
evidence     or     manifest             error     of    law     or    fact.            Arthur v.          King,           500

F.3d    1335,       1343           (ll^h    cir.    2007) .           A    Rule        59(e)      motion         is        not


intended       as        a    vehicle         to    re-litigate                 old     matters.          raise            new



arguments or present evidence that could have been raised prior to

the    entry        of       judgment.              Michael           Linet,           Inc,     v.      Village             of

Wellington,         Fla. ,         408     F.3d 757,      763         (11'^^ Cir.       2005) .
    Case 3:19-cv-00080-DHB-BKE Document 26 Filed 06/02/20 Page 2 of 2



         Here,   Plaintiff has      presented      no   new   evidence   nor   has     he

advanced     any    ground   that   would    warrant     reconsideration       of    the


dismissal        order.   Accordingly,       the    motion    for   reconsideration

(doc. no. 25) is DENIED.

         ORDER ENTERED at Augusta, Georgia, this                       day of June,

2020 .




                                                                                            -




                                              UNITED STATES         DISTRICT   JUDGE




                                         2
